Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 14 recite the phrase “ferroelectric-like properties”, but it is not clear what is meant by this particular language. It is not clear at what threshold of ferroelectric properties a material becomes “ferroelectric-like”. Furthermore, the present specification neither defines nor discusses “ferroelectric-like properties”. In the interest of compact prosecution, the claim will be interpreted as reciting ferroelectric properties.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (KR20190132294A) in view of Shim et al (US2019/0352799A1). Young is read from an English machine translation which has been placed in the application file.
With regards to claim 1, Young discloses a layered InAs compound which includes ions removable from a salt or acid, the compound having a ratio of ionic material / In / As of, for example, 2 / 2 / 3, which is equivalent to 0.8 / 0.8 / 1.2 (i.e., 2 x 0.8 / 2 = 0.8; 3 x 0.8 / 2 = 1.2), which is within the claimed values for x, y, and z (Kim – Translation: page 2, “In order to solve the above problems” through points (1) and (2), also “7 is a view showing…”).
However, Young does not appear to disclose the ionic material as Na.
Shim is directed to layered arsenide materials which include Na (Shim: para. [0002]-[0006]; claim 1). Both Young and Shim use their materials as precursors for forming arsenide nanosheets of the P21/c space group (Young: claim 1; Shim: claim 1). The role of the ionic material in both Young and Shim is to provide a cation which enables cleavage of arsenide nanosheets via treatment with a salt (i.e., the salt removes/dissolves the cation, and such cleavage leads to the formation of nanosheet) (Young: claim 1; Shim: claim 1). It is clear from Shim that Na leads to a material which is “easily exfoliated into nanosheets” (Shim: para. [0064] and [0103]). Shim further includes its cation and arsenide in the same ratio as Young (Shim: claim 1). Shim and Young are analogous art in that they are related to the same field of endeavor of exfoliating cationic metal arsenide nanosheets via the same process of removal of cations using salts. Shim is reasonably pertinent to the problem of the claimed invention in that it uses the same proportion of Na to achieve the same effect (i.e., exfoliation of an arsenide nanosheet). A person of ordinary skill in the art would have found it obvious to have selected Na for the cation of Young as it is a material recognized in the art as suitable for the purpose of Shim, such that predictable results would have been achieved, and to enable a material which is “easily exfoliated into nanosheets” (Shim: para. [0064] and [0103]).
With regards to claim 2, the Na / In / As ratio of 2 / 2 / 3 as applied above corresponds to a ratio of 1 / 1 / 1.5, and for a subscript 1, 1 = 1 – x implies x = 0 (see above discussion).
With regards to claim 3, the Na / In / As ratio of 2 / 2 / 3 as applied above corresponds to a ratio of 1.1 / 1.1 / 1.65, and for a subscript 1.1, 1.1 = 1 – x implies x = 0.1 (see above discussion).
With regards to claim 4, Young teaches an alternative ratio of 3 / 2 / 3, which corresponds to a ratio of 1.8 / 1.2 / 1.8, and for a subscript 1.8, 1.8 = 1 – x implies x = 0.8 (Young: page 2, “8 is a view…”).
With regards to claim 5, Young further teaches its material as reacted with an acid (i.e., protonated, which implies the presence of H) (see above discussion).
With regards to claim 6, the material of Young and Shim is substantially identical in composition to that of the claimed invention. A composition and its properties are inseparable. See MPEP 2112. Furthermore, the material of Young and Shim obviates exact compositional proportions which are admitted by the present specification as achieving the claimed XRD measurement peaks (see above discussion). Therefore, the claimed XRD measurement properties would have been expected of the material taught by Young and Shim.
With regards to clam 7, the crystal structure of the layered compound represents a space group of P21/c (see above discussion).
With regards to claim 8, the material of Young and Shim is substantially identical in composition to that of the claimed invention. A composition and its properties are inseparable. See MPEP 2112. Furthermore, the material of Young and Shim obviates exact compositional proportions which are admitted by the present specification as achieving the claimed XRD measurement properties (see above discussion). Therefore, the claimed XRD measurement properties would have been expected of the material taught by Young and Shim.
With regards to claim 9, material of Young and Shim is substantially identical in composition to that of the claimed invention. A composition and its properties are inseparable. See MPEP 2112. Furthermore, the material of Young and Shim obviates exact compositional proportions which are admitted by the present specification as achieving the claimed ferroelectric properties (see above discussion). Therefore, the claimed ferroelectric properties would have been expected of the material taught by Young and Shim.
With regards to claim 10, material of Young and Shim is substantially identical in composition to that of the claimed invention. A composition and its properties are inseparable. See MPEP 2112. Furthermore, the material of Young and Shim obviates exact compositional proportions which are admitted by the present specification as achieving the claimed resistance switching properties (see above discussion). Therefore, the claimed resistance switching properties would have been expected of the material taught by Young and Shim.
With regards to claim 11, Young discloses a layered InAs nanosheet which includes ions removable from a salt or acid, the compound having a ratio of ionic material / In / As of, for example, 2 / 2 / 3, which is equivalent to 0.8 / 0.8 / 1.2 (i.e., 2 x 0.8 / 2 = 0.8; 3 x 0.8 / 2 = 1.2), which is within the claimed values for x, y, and z (Kim – Translation: page 2, “In order to solve the above problems” through points (1) and (2), also “7 is a view showing…”).
However, Young does not appear to disclose the ionic material as Na.
Shim is directed to layered arsenide nanosheets which include Na (Shim: para. [0002]-[0006]; claim 1). Both Young and Shim use their materials as precursors for forming arsenide nanosheets of the P21/c space group (Young: claim 1; Shim: claim 1). The role of the ionic material in both Young and Shim is to provide a cation which enables cleavage of arsenide nanosheets via treatment with a salt (i.e., the salt removes/dissolves the cation, and such cleavage leads to the formation of nanosheet) (Young: claim 1; Shim: claim 1). It is clear from Shim that Na leads to a material which is “easily exfoliated into nanosheets” (Shim: para. [0064] and [0103]). Shim further includes its cation and arsenide in the same ratio as Young (Shim: claim 1). Shim and Young are analogous art in that they are related to the same field of endeavor of exfoliating cationic metal arsenide nanosheets via the same process of removal of cations using salts. Shim is reasonably pertinent to the problem of the claimed invention in that it uses the same proportion of Na to achieve the same effect (i.e., exfoliation of an arsenide nanosheet). A person of ordinary skill in the art would have found it obvious to have selected Na for the cation of Young as it is a material recognized in the art as suitable for the purpose of Shim, such that predictable results would have been achieved, and to enable a material which is “easily exfoliated into nanosheets” (Shim: para. [0064] and [0103]).
With regards to clam 12, the crystal structure of the layered compound represents a space group of P21/c (see above discussion).
With regards to claim 13, the material of Young and Shim is substantially identical in composition to that of the claimed invention. A composition and its properties are inseparable. See MPEP 2112. Furthermore, the material of Young and Shim obviates exact compositional proportions which are admitted by the present specification as achieving the claimed XRD measurement properties (see above discussion). Therefore, the claimed XRD measurement properties would have been expected of the material taught by Young and Shim.
With regards to claim 14, material of Young and Shim is substantially identical in composition to that of the claimed invention. A composition and its properties are inseparable. See MPEP 2112. Furthermore, the material of Young and Shim obviates exact compositional proportions which are admitted by the present specification as achieving the claimed ferroelectric properties (see above discussion). Therefore, the claimed ferroelectric properties would have been expected of the material taught by Young and Shim.
With regards to claim 15, material of Young and Shim is substantially identical in composition to that of the claimed invention. A composition and its properties are inseparable. See MPEP 2112. Furthermore, the material of Young and Shim obviates exact compositional proportions which are admitted by the present specification as achieving the claimed resistance switching properties (see above discussion). Therefore, the claimed resistance switching properties would have been expected of the material taught by Young and Shim.
With regards to claim 16, Young discloses a nanosheet thickness of 200 nm or less, which overlaps the claimed range of 500 nm or less, thereby establishing a prima facie case of obviousness (Young: claim 1).
With regards to claim 17, Young discloses the incorporation of the taught nanosheets in a solar cell or light emitting diode (Young: page 2, “Unlike conventional…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783